DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Response to Amendment
Amendment filed 6/2/2022 has been entered and fully considered. Claims 1-3, 8-10 and 15 are pending. Claim 15 is withdrawn. Claims 4-7, 11-14 and 16 are cancelled. No new matter is added. 


Response to Arguments
Applicant's arguments filed 6/2/2022 have been fully considered but they are not persuasive.
Applicant argues that the cited art fails to teach or suggest all of the claim limitations. Specifically, the cited art fails to teach the claimed additional coating layer adjacent to the silicon dioxide layer that does not include silicon carbide. 
Examiner agrees that CARPENTER et al. teaches alternating layers on the fibers, which when considered with KRIVEN et al. and KENNEDY et al. disclose alternating silicon dioxide and silicon carbide coatings. The claim amendments require that the additional coating does not include silicon carbide. 
These features were not previously presented and will be addressed in this Official Correspondence. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
_____________________________________________________________________
Claims 1-4 and 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over KRIVEN et al. (US 6,361,888) in view of KENNEDY et al. (US 5,580,643).
With respect to claim 1, KRIVEN et al. discloses a ceramic composite (Abstract) comprising a metastable interphase material, a second material, a matrix phase and a reinforcing phase. The reinforcing phase comprises fibers and the interphase material is a coating that surrounds the fibers material (Column 4, lines 25-45). The metastable phase is a ceramic oxide (Column 5, lines 10-45), such as beta cristobalite (Column 6, lines 39-68) which undergoes a crystal structure transformation when heated to alpha cristobalite and forms microcracks upon crystal structure transformation (Column 7, lines 25-35). The fiber is a ceramic fiber (Column 8, lines 33-55). 
KRIVEN et al. does not explicitly disclose a first coating layer of silicon carbide on the fiber. KENNEDY et al. discloses a coating for the fibers that prevent undesirable oxidation of the fibers (Abstract), with the coating comprising a first coating and one or more outer coatings. The coating is a silicon carbide, which acts as an oxygen getterer (Column 13, lines 65-68; Column 14, lines 1-15) is placed onto the reinforcing material and additional coatings are applied thereon (Column 15, lines 15-65). The second coating can be further coated with an additional outer coating, such as titanium carbide (Column 19, lines 5-15), such that the coating system allows for debonding of the fiber before the fiber fractures, and pull0out or shear of the fiber upon fracture of the filler and enhances the properties of the composite (Column 7, lines 19-60) It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to provide a silicon carbide coating on the fibers of KRIVEN et al., and then to apply the other plurality of outer coatings, such as titanium carbide as the outermost coating, as taught by KENNEDY et al. so that the fibers can be protected from undesirable oxidation and the mechanical properties of the composite improved. 
By having the inner coating of the fibers be silicon carbide, the next coating on the inner coating would be the silicon dioxide of KRIVEN et al. and the outermost coating on the silicon dioxide coating would be the titanium carbide (e.g., the additional coating layer does not include silicon carbide). 
With respect to claims 2 and 3, KENNEDY et al. discloses that the thickness of any coating on the fibers to afford protection to the fiber material should be between 0.2 and 20 microns (e.g., 200-20,000 nanometers) (Column 16, lines 10-35). 
With respect to claim 8, KRIVEN et al. discloses a ceramic composite (Abstract) comprising a metastable interphase material, a second material, a ceramic matrix phase and a reinforcing phase embedded in the matrix phase . The reinforcing phase comprises fibers and the interphase material is a coating that surrounds the fibers material (Column 4, lines 25-45). The metastable phase is a ceramic oxide (Column 5, lines 10-45), such as beta cristobalite (Column 6, lines 39-68) which undergoes a crystal structure transformation when heated to alpha cristobalite and forms microcracks upon crystal structure transformation (Column 7, lines 25-35). The fiber is a ceramic fiber (Column 8, lines 33-55). 
KRIVEN et al. does not explicitly disclose a first coating layer of silicon carbide on the fiber. KENNEDY et al. discloses a coating for the fibers that prevent undesirable oxidation of the fibers (Abstract), with the coating comprising a first coating and one or more outer coatings. The coating is a silicon carbide, which acts as an oxygen getterer (Column 13, lines 65-68; Column 14, lines 1-15) is placed onto the reinforcing material and additional coatings are applied thereon (Column 15, lines 15-65). The second coating can be further coated with an additional outer coating, such as titanium carbide (Column 19, lines 5-15), such that the coating system allows for debonding of the fiber before the fiber fractures, and pull0out or shear of the fiber upon fracture of the filler and enhances the properties of the composite (Column 7, lines 19-60) It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to provide a silicon carbide coating on the fibers of KRIVEN et al., and then to apply the other plurality of outer coatings, such as titanium carbide as the outermost coating, as taught by KENNEDY et al. so that the fibers can be protected from undesirable oxidation and the mechanical properties of the composite improved. 
By having the inner coating of the fibers be silicon carbide, the next coating on the inner coating would be the silicon dioxide of KRIVEN et al. and the outermost coating on the silicon dioxide coating would be the titanium carbide (e.g., the additional coating layer does not include silicon carbide). 
With respect to claims 9 and 10, KENNEDY et al. discloses that the thickness of any coating on the fibers to afford protection to the fiber material should be between 0.2 and 20 microns (e.g., 200-20,000 nanometers) (Column 16, lines 10-35). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX B EFTA whose telephone number is (313)446-6548. The examiner can normally be reached 8AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Tucker can be reached on 571-272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEX B EFTA/Primary Examiner, Art Unit 1745